DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  09/15/2022 has been entered.

Allowable Subject Matter
Claims 3, 8 and 22 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5, 9, 11 and 23-26 depend on objected claims 3, 8 and 22; therefore, they are objected due to their dependency on claims 3, 8 and 22.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0094582 A1  (Cox et al., hereinafter Cox) in view of 2019/0317576 (North et al., hereinafter North).
Regrading claim 1, Cox discloses an apparatus (par. [0033], “apparatus may be specially constructed for the required purposes, or it may comprise a general purpose computer selectively activated or reconfigured by a computer program stored in the computer… accessible by a machine (e.g., a computer, network device, personal digital assistant, manufacturing tool, any device with a set of one or more processors, etc.)”. It is not clear in the specification what constitutes an apparatus. Is it only a processor, or is it any kind of apparatus that comprises a processor? Example of apparatuses can be: wireless devices, servers, mobile stations, vehicles, machines, appliances, gadgets, machinery, gizmos, etc.), comprising: 
a processor (where “general purpose computers” comprise at least a processor) configured to cause a wireless device (par. [0024], “a laptop computer or portable Personal Digital Assistant (PDA) device or other device such as a handheld computer or wireless telephone”) to: 
determine status information (pars. [0023], [0033], “temperature at…below an acceptable level” and the status of the  “thermal behavior”) for a plurality of parameters for the wireless device (par. [0033], where the parameters are at least: “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device); and 
determine, based at least in part on the status information for the plurality of parameter for the wireless device (par. [0033], where the predictions are based on the sensor readings at the “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device), a predicted thermal status for the wireless device which corresponds to a future time (par. [0023], “par. [0049], “predicting future values of temperature at a critical point” for the “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device).
Cox does not specifically disclose a predicted thermal pressure. 
In related art concerning information handling system dynamic thermal transfer control, North discloses a predicted thermal pressure (fig. 5 and pars. [0078]-[0080], “capture pressure and temperature data”, capture pressure adapter setting”, “pressure adapter 100%”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use North’s teachings  about thermal pressure being considered with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that temperature and pressure are linearly correlated; therefore, modifying the system used by Cox to calculate pressure instead of temperature would have been an obvious substitution that would provide prediction information related to pressure instead of temperature with the predictable results of making a determination about the state of the mobile device and allow for the application of preventive measures to avoid functional or physical deterioration of the device. 
Regrading claim 7, Cox discloses a wireless device (par. [0024], “a laptop computer or portable Personal Digital Assistant (PDA) device or other device such as a handheld computer or wireless telephone”), comprising: 
an antenna (par. [0024], where any of the listed devices comprises at least an antenna); 
a radio operably coupled to the antenna (Fig. 7 and par. [0024], “network interface”, where any of the listed devices comprises a radio for transmitting and receiving wireless signals with the antenna); and 	a processor operably coupled to the radio (Fig. 7, “microprocessor 703” coupled to “network interface 710” though bus 702); where the wireless device is configured to:
 determine status information (par. [0033], the status of the  “thermal behavior”) for a plurality of parameters for the wireless device (par. [0033], where the parameters are: “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device); and 
determine, based at least in part on the status information for the plurality of parameters for the wireless device (par. [0033], where the predictions are based on the sensor readings at the “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device), a predicted thermal status for the wireless device which corresponds to a future time (par. [0049], “predicting future values of temperature at a critical point” for the “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device).
Cox does not specifically disclose a predicted thermal pressure. 
In related art concerning information handling system dynamic thermal transfer control, North discloses a predicted thermal pressure (fig. 5 and pars. [0078]-[0080], “capture pressure and temperature data”, capture pressure adapter setting”, “pressure adapter 100%”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use North’s teachings  about thermal pressure being considered with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that temperature and pressure are linearly correlated; therefore, modifying the system used by Cox to calculate pressure instead of temperature would have been an obvious substitution that would provide prediction information related to pressure instead of temperature with the predictable results of making a determination about the state of the mobile device and allow for the application of preventive measures to avoid functional or physical deterioration of the device.
Regrading claim 21, Cox discloses a method (par. [0022], “method…for estimating temperature”), comprising: by a user equipment (UE) (par. [0024], “a laptop computer or portable Personal Digital Assistant (PDA) device or other device such as a handheld computer or wireless telephone”):
 determining status information (par. [0033], the status of the  “thermal behavior”) for a plurality of parameters for the UE ((par. [0033], where the parameters are: “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device); and 
determining, based at least in part on the status information for the plurality of parameter for the UE (par. [0033], where the predictions are based on the sensor readings at the “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device), a predicted thermal status for the UE which corresponds to a future time (par. [0049], “predicting future values of temperature at a critical point” for the “CPU die 302, CPU Prox 303, Heat Pipe 304, Battery 305, and Trackpad 306” of the wireless device).
Cox does not specifically disclose a predicted thermal pressure. 
In related art concerning information handling system dynamic thermal transfer control, North discloses a predicted thermal pressure (fig. 5 and pars. [0078]-[0080], “capture pressure and temperature data”, capture pressure adapter setting”, “pressure adapter 100%”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use North’s teachings  about thermal pressure being considered with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that temperature and pressure are linearly correlated; therefore, modifying the system used by Cox to calculate pressure instead of temperature would have been an obvious substitution that would provide prediction information related to pressure instead of temperature with the predictable results of making a determination about the state of the mobile device and allow for the application of preventive measures to avoid functional or physical deterioration of the device.
Regarding claim 12, Cox and North disclose all the limitations of claim 7. Cox further discloses where the predicted thermal status is determined by the wireless device using a machine learning classification algorithm (par. [0025], “thermal modeling” is done by machine learning algorithms), where the wireless device is further configured to: perform training of the machine learning classification algorithm (par. [0025]) using data samples for previous status information for the plurality of parameters and associated thermal status outcomes for the wireless device (par. [0025]-[0028], “thermal modeling includes performing regression analysis…this thermal model may be modified to generate a fairly accurate prediction of temperature at the critical point”, where regression algorithms use previous values to predict future values).

Claims 2, 6, 10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cox in view of North and further in view of US 20160357232 A1 (Kalyanasundaram et al., hereinafter Kalyanasundaram).
Regarding claims 2 and 10, Cox and North disclose all the limitations of claims 1 and 7, respectively.  Cox further discloses where the plurality of parameters includes one or more network activity status parameters, one or more battery status parameters (par. [0033], “Battery 305…thermal behavior”), one or more wireless communication status parameters, and one or more user context status parameters.
Cox does not specifically disclose where the plurality of parameters includes one or more network activity status parameters, one or more wireless communication status parameters, and one or more user context status parameters.
In related art concerning multi-level thermal management in an electronic device, Kalyanasundaram discloses where the plurality of parameters include one or more network activity status parameters (par. [0068], “Machine state record 300 may further indicate that the user connects to NetFlix® with a network connection 330 and not with Wi-Fi 325 or cellular signal 335”), one or more wireless communication status parameters (par. [0068] and [014-150],  where both Wi-Fi and cellular networks are wireless), and one or more user context status parameters (par. [0057], “Machine state 300 can further include…whether a battery 350 is charging, whether a user is at home 375, whether processing device 100 is currently in motion 375, or whether processing device 100 is in a standby mode, or in a run state…” correspond to a few context status parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kalyanasundaram’ teachings where the plurality of parameters include one or more network activity status parameters, one or more wireless communication status parameters, and one or more user context status parameters with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that estimation and prediction of a mobile device’s temperature when engaging in applications that required  execution of complex functions can be very advantageous, since knowing and predicting the temperature of the mobile device would facilitate applying proactive preventive measures  to avoid degradation of the telephone functions or the service being provided in real time.  
Regarding claim 6, Cox and North disclose all the limitations of claim 1.  Cox discloses regression algorithms (par. [0028]).
However, Cox does not specifically disclose where the predicted thermal [pressure] is determined using a decision tree based machine learning classification algorithm.
Kalyanasundaram discloses where the predicted thermal status is determined using a decision tree based machine learning classification algorithm (par. [0059], “Binary state information can be correlated with a user process 130 predict future user behavior and power consumption”,  par. [0068], “learning patterns” and where binary decision algorithms  are tree type decisions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kalyanasundaram’ teachings where the predicted thermal status is determined using a decision tree based machine learning classification algorithm with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that a machine learning algorithms used in  one of many available algorithms that can be used to separate data, values, parameters, et cetera into categories, such as true/false, 0/1,  high temperature/low temperature, upper corner element/lower corner element, battery temperature/non-battery temperature and so forth.  	
	Regarding claim 13, Cox and North disclose all the limitations of claim 7.
	Cox does not specifically disclose where the predicted thermal status is determined by the wireless device using a machine learning classification algorithm, wherein the wireless device is further configured to: receive machine learning classification model information for the machine learning classification algorithm from a second device.
	Kalyanasundaram further discloses  where the predicted thermal status is determined by the wireless device using a machine learning classification algorithm, wherein the wireless device is further configured to: receive machine learning classification model information for the machine learning classification algorithm from a second device. (pars.[0061],  [0102], “building an initial ‘seed’ database is installed, received from another device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kalyanasundaram’ teachings where the predicted thermal status is determined by the wireless device using a machine learning classification algorithm, wherein the wireless device is further configured to: receive machine learning classification model information for the machine learning classification algorithm from a second device with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that storing the machine learning classification model in a centralized database would alleviate storage and computational constrains that mobile devices might have. In addition, it allows for the creation of a ‘seed’ model that can expanded and individualized based on the particular mobile device of each individual.  
	Regarding claim 14, Cox and North disclose all the limitations of claim 7. 
	Cox does not specifically disclose where the wireless device is further configured to: provide data samples from previous status information for the plurality of parameters and associated thermal status outcomes for the wireless device to a second device.
	Kalyanasundaram further discloses  where the wireless device is further configured to: provide data samples from previous status information for the plurality of parameters and associated thermal status outcomes for the wireless device to a second device (fig. 2 and pars. [0126], [0128], “synchronize machine state preparation data…a second processing device 102 for a selected future task, given information learned or obtained from a first processing device 101”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Kalyanasundaram’ teachings where the wireless device is further configured to: provide data samples from previous status information for the plurality of parameters and associated thermal status outcomes for the wireless device to a second device with the method for estimating temperature at a critical point disclosed by  Cox because one of ordinary skill in the art would have recognized that storing the machine learning classification model in a centralized dataset would alleviates storage constrains for a number of mobile devices users. In addition, information received from mobile devices can be further used to create a more robust “seed” database that can be shared with many users.  


Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-7, 10, 12-14  and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

					     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.


/Angelica M. Perez/
Patent Examiner AU 2649 
09/24/2022



/ANKUR JAIN/Primary Examiner, Art Unit 2649